Townsend, J.
1. The verdict of possessing and selling untaxpaid whisky was amply supported by the evidence. Lewis v. State, 57 Ga. App. 162 (194 S. E. 831); Williams v. State, 83 Ga. App. 253 (63 S. E. 2d, 442).
2. Assignments of error in amendments to a motion for a new trial incomplete within themselves, which fail to show the grounds of objection and ruling made thereon, which are unintelligible without reference to other parts of the record, and which fail to specify clearly the error alleged to have been committed, will not be considered by this court. Bostick v. State, 34 Ga. App. 595 (1) (130 S. E. 221); Wilkes v. Wilkes, 199 Ga. 368, 370 (2) (34 S. E. 2d, 505).

Judgment affirmed.


Gardner, P.J., and Carlisle, J., concur.

*77Following conviction, the defendant made a motion for a new trial on the general grounds. This motion was later amended by adding four special grounds, none of which, however, is in proper form for consideration by this court. The denial of this motion is assigned as error.